Citation Nr: 0622783	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-09 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a recurring right 
maxillary cyst and sinusitis with occlusions

4.  Entitlement to service connection for impacted teeth.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1977 to April 1985.  
He also had periods of Reserve service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case has previously come before the Board.  In November 
2004, the issues regarding service connection for 
hypertension, hemorrhoids, a right maxillary cyst, and 
impacted teeth were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that by rating decision, dated in November 
2005, the AOJ granted service connection for right and left 
ankle sprains, and for right leg nerve damage.  This 
represents a full grant of the benefits sought in regard to 
those issues.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in February 2004.  A 
transcript of the hearing has been associated with the claims 
file.

The issues of service connection for hypertension and 
hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A recurring right maxillary cyst and sinusitis with 
occlusions are attributable to service.  

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.


CONCLUSIONS OF LAW

1.  A recurring right maxillary cyst and sinusitis with 
occlusions were incurred in service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice must be provided 
prior to an initial unfavorable decision by the AOJ.  Id.  
The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the December 2004 notice, a November 
2005 document issued constituted subsequent process.  The 
claimant has not shown how the error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in December 2004.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

The Board notes the claimant was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes that the preponderance of the 
evidence is against the claimant's claim for service 
connection for impacted teeth, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  As to the right maxillary cyst, 
a decision as to effective date and disability rating have 
not been made by the AOJ.  Once the decisions are made, those 
issues will be appealable.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability was incurred 
or aggravated in active service.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 C.F.R. § 3.102 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Right Maxillary Cyst with Sinusitis

Service medical records note that x-ray examination in August 
1977 showed opacity in the front of the right maxillary 
sinus.  The diagnosis was right maxillary block.  In 
September 1977, he underwent sinus irrigation and a reduction 
in the size of a retention cyst.  A March 1978 treatment 
record reflects the veteran's complaints of sinusitis.  
Slight right maxillary tenderness was noted.  The assessment 
was right maxillary cyst with fluid.  X-ray examination of 
the sinuses showed evidence of chronic membranous disease 
involving the frontal sinuses, as well as an increased 
calcific density.  The report notes it appeared to be a small 
osteoma.  Soft tissue density in the base of the right 
maxillary was noted to possibly represent a mucous retention 
cyst.  

On VA examination in December 2004, the examiner reviewed the 
claims file, noting a maxillary cyst with right maxillary 
sinus pain during service.  The diagnosis was recurring right 
maxillary cyst and sinusitis with occlusions.  The examiner 
noted that it occurred with the veteran's generalized upper 
respiratory allergic response.  While no visible maxillary 
cyst was noted on x-ray examination, the examiner stated that 
it was more likely than not that the area of the previous 
cyst became inflamed with environmental allergy response and 
that the conditions were related.  The examiner specifically 
stated that the disorder involved the same area as, and was 
directly related to, the maxillary problems during service.  
Thus, the Board finds service connection is warranted for the 
veteran's recurring right maxillary cyst and sinusitis with 
occlusions.  Consequently, the benefits sought on appeal are 
granted.  

II.  Impacted Teeth

Initially, the Board notes that to the extent that the 
veteran has related, in correspondence received in April 
2002, that his wisdom teeth caused symptoms associated with 
Eustachian tube/sinuses, service connection for a right 
maxillary cyst and sinusitis with occlusions has been granted 
herein.  

In regard to service connection and VA dental treatment for 
an impacted tooth/teeth, the Board notes that service medical 
records are absent complaint or finding of dental trauma 
during service.  While complaints of a pressure feeling on 
the teeth and right jaw pain were noted in March 1978, and 
pain in the upper jaw was noted in April 1979, there is no 
evidence of dental trauma.  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence shows that he 
does not have an adjudicated service-connected compensable 
dental condition, and he does not allege that a claimed 
dental condition would warrant a compensable rating under the 
rating schedule.  See e.g., 38 C.F.R. § 4.150 (2005).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within 90 days after such discharge or 
release.  In this case, he filed a claim in 2001, many years 
after service.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis. 38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2005).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2005).  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's service records 
do not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
To the extent that he asserted that impacted teeth cause a 
sinus disorder in an April 2002 statement in support of the 
claim, the Board notes that service connection for a right 
maxillary cyst with sinusitis has been herein granted, and on 
VA examination in December 2004, his mouth was noted to be 
normal.  There is no indication that his dental condition is 
complicating his service-connected sinusitis.

The veteran does not allege, and the evidence establishes 
that he does not meet any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  
For example, he is not service-connected for any dental 
disability and he is not a Chapter 31 vocational 
rehabilitation trainee.

Based on the foregoing, the Board finds that service 
connection for impacted teeth 
is not warranted.  The preponderance of the evidence is 
against the claim, and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a recurring right maxillary cyst and 
sinusitis with occlusions is granted.  

Service connection for impacted teeth is denied.


REMAND

The veteran asserts that his hypertension and hemorrhoids are 
related to service.  VA treatment records, to include a May 
2001 treatment record, show a diagnosis of hypertension.  A 
November 6, 1992 record notes the veteran's blood pressure 
had been elevated on October 26, 1992, and that he had 
undergone blood pressure monitoring for five consecutive 
days.  The impression was labile arterial hypertension.  A 
service department document reflects the veteran had 12 days 
of active duty for training (ACDUTRA) during the period from 
November 14, 1991 to November 13, 1992.  In addition, a 
December 2004 VA treatment record shows a diagnosis of 
external hemorrhoid and possibly some internal hemorrhoid.  
An August 23, 1987 examination report notes a hemorrhoid.  A 
service department document reflects 12 days of ACDUTRA 
during the period from November 14, 1986 to November 14, 
1987.  Confirmation of the specific dates of ACDUTRA is 
necessary.  

Accordingly, the issues are REMANDED for the following 
action:

1.  The AOJ should confirm the exact 
dates of the veteran's ACDUTRA.  

2.  If the veteran had ACDUTRA between 
October 26, 1992, and November 6, 1992, 
the AOJ should obtain a VA opinion as 
to whether the veteran's hypertension 
is related to the labile arterial 
hypertension reported on the November 
6, 1992 treatment record and noted as 
of October 26, 1992.  The claims file 
should be made available for review.  

3.  If the veteran had ACDUTRA on 
August 23, 1987, the AOJ should obtain 
a VA opinion as to whether the 
veteran's hemorrhoids are related to 
the hemorrhoids noted on August 23, 
1987.  The claims file should be made 
available for review.  

4.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


